BELL, Judge,
dissenting.
I agree with the majority that the petitioner is not entitled to a Frye-Reed hearing1 or an “inverse Frye-Reed ” hearing. Assuming the latter to mean an attack on the general acceptance in the relevant scientific community of the scientific technique underlying DNA profiling,2 Maryland Code (1974, *901989 Repl.Vol., 1992 Cum.Supp.) § 10-915 of the Courts and Judicial Proceedings Article,3 was enacted precisely “to eliminate the necessity of holding a preliminary Frye-Reed hearing to prove that the [DNA profiling] technique has gained general acceptance in the relevant scientific community.” Floor Report of the Senate Judicial Proceedings Committee on HB 711, at 2 (1989). It is clear, therefore, that § 10-915 makes DNA profile analysis evidence admissible, generally.
I do not, however, accept the majority’s conclusion, see Armstead v. State, 342 Md. 38, 62, 673 A.2d 221, 233 (1996) [slip op. at 25], that it also divests the trial judge of all discretion, except on the grounds of relevance and for “error,” to consider, and decide whether proffered DNA profile evi*91dence is admissible in a particular case. I believe that the petitioner is entitled to an evidentiary determination of the accuracy and, hence, reliability, of the laboratory procedures employed to profile him by DNA and of the results obtained, and to their exclusion, § 10-915 notwithstanding, if either is found lacking. See People v. Castro, 144 Misc.2d 956, 545 N.Y.S.2d 985, 999 (Sup.1989) (“DNA forensic identification techniques and experiments are generally accepted in the scientific community and can produce reliable results. Hence, the Frye standard of admissibility is satisfied. [Even so, a] pre-trial hearing should be conducted to determine if the testing laboratory substantially performed the scientifically accepted tests and techniques, yielding sufficiently reliable results to be admissible as a question of fact for the jury.”). Moreover, I am satisfied, as the petitioner contends, that § 10-915 does not divest trial courts of their discretion, under Maryland Rule 5-403, to exclude DNA profile evidence if its probative value is outweighed by its prejudicial impact.
I.
A.
The Frye-Reed hearing’s purpose is to address, as a preliminary matter, the reliability of new scientific techniques. Reed, 283 Md. at 388, 391 A.2d at 371. It was never designed to determine whether proper testing procedures were employed in a particular case, or whether the results obtained were reliable. Those issues were left to the trial judge’s determination, to be made in light of the evidence, including expert testimony, adduced at trial. Id. at 389, 391 A.2d at 372 (“Testimony based on a technique which is found to have gained ‘general acceptance in the scientific community’ may be admitted into evidence, but only if a trial judge also determines, in the exercise of his discretion, as he must in all other instances of expert testimony, that the proposed testimony will be helpful to the jury, that the expert is properly qualified, etc.... ”).
*92Thus, even following a Frye-Reed hearing, in which the general acceptance of a scientific technique has been determined, the trial court still must monitor and pass upon the admissibility of the evidence offered with respect to that new technique. An evidentiary determination still must be made with regard to the relevance of the testimony, the qualifications of any expert witnesses, the adequacy of the foundation laid and whether the results were obtained from accurate and reliable procedures and protocol. Section 10-915 does nothing more than to “eliminate the need to conduct the Frye-Reed hearing,” relating to the general acceptance of the technique; it does not obviate the need for the trial court to review the protocol and laboratory procedures associated with the new technique and determine whether the results were compiled from the actual procedures performed. The trial court must be satisfied that the generally accepted principles underlying the technique were accurately and appropriately applied and, thus, be convinced of the reliability of the results in that case. In other words, the trial court still must exercise discretion to determine the admissibility, in the specific case, of the DNA profile analysis results. State v. Houser, 241 Neb. 525, 490 N.W.2d 168, 181 (1992) (“[T]he trial court, in determining admissibility of DNA evidence, must first be satisfied, and find, as to the general acceptance of relevant DNA theories in the scientific community and must be satisfied as to the acceptance and validity of the methodology of testing DNA used. The trial court then determines if specific procedures were properly followed in the case before the court.”). See also United States v. Two Bulls, 918 F.2d 56, 61 (8th Cir. 1990); Ex Parte Perry, 586 So.2d 242, 250 (Ala.1991).
The majority concedes that § 10-915 “does ... permit case specific challenges to the manner in which a particular test was conducted.” See Armstead, 342 Md. at 66, 673 A.2d at 235. It holds, however, that ordinarily the finding of an error or deviation from established protocol will affect the weight, not the admissibility of the evidence. Id. This holding flies in the face of the Daubert ruling in which the Supreme Court opined, “[U]nder the [Federal] Rules [of Evidence], the trial *93judge must ensure that any and all scientific testimony or evidence admitted is not only relevant, but reliable.” Id. 509 U.S. at 590, 113 S.Ct. at 2795, 125 L.Ed.2d at 480 (emphasis added).
The majority speaks of a distinction between “mere measurement errors” and errors resulting from “deviations from accepted testing procedures.” Armstead, 342 Md. at 64 n. 18, 673 A.2d at 234 n. 18. Both types of error are procedural in nature and affect the relevancy and the reliability of the results obtained. Therefore, as the Committee on DNA Technology in Forensic Science, National Research Council Report (1992) [hereinafter NRC Report] notes, and the majority concedes, Id. at 64, 673 A.2d at 234 n. 18,
The validity of [the] assumption ... that the analytical work done for a particular trial comports with proper procedures can be resolved only case by case and is always open to question even if the scientific reliability of DNA typing is fully accepted____ The DNA evidence should not be admissible if the proper procedures were not followed. Moreover, even if a court finds DNA evidence admissible because proper procedures were followed, the probative force of this evidence will depend on the quality of the laboratory work.
NRC Report at 6-4. See also Houser, 490 N.W.2d at 181 (citing Two Bulls, 918 F.2d 56; Prater v. State, 307 Ark. 180, 820 S.W.2d 429 (1991); Perry, 586 So.2d 242; Smith v. Deppish, 248 Kan. 217, 807 P.2d 144 (1991)). I do not assume, as the majority apparently does, see Armstead, 342 Md. at 64 n. 18, 673 A.2d at 234 n. 18, that the defects the petitioner alleges in this case constitute “mere measurement errors” or relate to the general reliability of DNA profiling as a scientific technique, rather than to the quality of the laboratory work and the accuracy of the procedures followed. In any event, one of the purposes of an evidentiary hearing to determine admissibility is to explore that issue.
The petitioner cites two defects in the testing procedures employed in his case, which, he avers, indicate that the *94laboratory testing did not follow the required procedures. He also argues that these defects render the DNA profile evidence so unreliable that its admission violates his right not to “suffer punitive action as a result of an inaccurate scientific procedure.” Higgs v. Wilson, 616 F.Supp. 226, 230 (D.C.Ky. 1985) (citing United States v. Brown, 557 F.2d 541 (6th Cir.1977)). First, the petitioner points to the fact that the match windows used to compare his DNA sample with the DNA sample obtained from the crime scene were excessively large. Although the use of match windows is inherent to DNA profiling, the Petitioner’s challenge relates to the size, and not the use, of the match windows. The fact that they are excessively large, he asserts, as the majority also acknowledges, see Armstead, 342 Md. at 82, 673 A.2d at 244, may result in two fragments being declared a match “when they actually differ.”
The differences between the FBI autoradiographs and Cell-mark’s autoradiographs was offered, by petitioner, as another indication that the DNA evidence was inadmissible. The FBI autoradiographs showed a double band at one locus, while Cellmark’s showed only one band at the same locus. A single band indicates that the DNA belongs to a homozygous4 person, whereas a double band indicates that the person is heterozygous.5 Absent a rare genetic mutation, the same person cannot be both homozygous and heterozygous for a given gene. Id. There was no testimony at the hearing, nor at trial, indicating that the petitioner possessed such a rare genetic mutation. The presence of shadow bands may be the result of laboratory error and, indeed, may indicate that the two samples do not match. NRC Report at 2-9 to 2-10.
The petitioner sought the opportunity to establish the former defect. As to the latter, the petitioner contends that the *95inconsistent results by the FBI and Cellmark indicate that both are so unreliable as to lack probative force and, hence, are inadmissible.
The majority dismisses the petitioner’s second point as unpreserved, see Md.Rule 8-131(a), reasoning: “although petitioner raised the issue of shadow banding before the trial court as part of his due process challenge ... he did not argue that the trial court retained its discretion under the statute to exclude the DNA evidence due to the shadow banding,” Armstead, 342 Md. at 65-66, 673 A.2d at 234-235, and characterized the petitioner’s argument regarding the inconsistency between the FBI and Cellmark results, as a general attack on the reliability of DNA profile analysis evidence, thus justifying its ultimate conclusion that § 10-915 does not allow it. Id. at 65 n. 19, 673 A.2d at 234 n. 19.
The majority addressed the match window challenge on the merits. It rejected it as not offensive to due process. The majority also determined that, if there were defects in the application of the DNA profiling technique, that would affect only the weight, not the admissibility of the evidence. Id. at 65, 673 A.2d at 234.
The petitioner’s “shadow banding” argument is fully preserved for appellate review. It was the petitioner’s position in the court below that he was entitled to a hearing at which he could explore the specific reliability and, hence, admissibility, of the DNA profiling tests performed by the State’s expert witnesses. To be sure, the petitioner characterized his entitlement to such a hearing as a matter of due process, but, as I read the record, he did not rely on that vehicle exclusively. Indeed, the petitioner emphasized his due process rights only after the trial court indicated that it believed that § 10-915 precluded an evidentiary challenge, except as a matter of due process. Thus, not only was the petitioner entitled to have his “shadow banding” argument reviewed on the merits, but he was also entitled to a similar review, with respect to any other matter which the majority addressed only as a matter of due process.
*96The majority provides no justification for declaring that the petitioner’s challenge to the reliability of the DNA profile testing done by the FBI and Cellmark is a general challenge to the reliability of DNA profile analysis evidence instead of a specific challenge to the accuracy of laboratory techniques used. In my opinion, it is the latter. So, too, are the petitioner’s other challenges.
All of the petitioner’s challenges relate to the specific laboratory procedures that were used in conducting the DNA profile analysis. The petitioner does not complain that the principles underlying DNA profile analysis, as a scientific method, have not gained general acceptance in the relevant scientific community, rather, he argues that the testing procedures the FBI and Cellmark followed to “match” his DNA with the evidentiary DNA sample, were inaccurately performed and, so, produced unreliable results, and that the results reached by each laboratory were so inconsistent as to render both of them unreliable.
Nor do I agree with the majority’s contention that individualized errors in the application of the DNA profile analysis technique should be treated “as matters of weight” and not as bearing on the admissibility of the proffered evidence. Adoption of this position inappropriately places on the jury, rather than the court, the responsibility of determining the reliability of the testing procedures and the results. See Satcher v. Commonwealth, 244 Va. 220, 421 S.E.2d 821, 835 (1992).
In Satcher the Virginia Supreme Court considered a statute almost identical to § 10-915. It held that the trial court properly exercised discretion when it conducted an in camera hearing to determine the reliability of the DNA profile evidence offered in that case and thus balanced its probative value and prejudicial effect. Id. 421 S.E.2d at 835. Characterizing the statute as “a rule of evidence, and [noting that] judges are well versed in administering rules of evidence without explicit guidance from the legislature,” id., the court opined:
*97[Wjide discretion must be vested in the trial court to determine, when unfamiliar scientific evidence is offered, whether the evidence is so inherently unreliable that a lay jury must be shielded from it, or whether it is of such character that the jury may safely be left to determine the credibility for itself.
Id. Thus, the petitioner is correct, when he argues that in determining whether to admit the results of DNA profiling techniques, the trial court should have considered, and decided, whether the laboratory procedures were conducted properly and whether there were testing errors affecting the relevance and reliability of the results produced.
B.
The majority recognizes that the petitioner is entitled to due process. It characterizes the due process to which he is entitled as merely a “balanced, fully explored presentation of the evidence ..., [which] in turn depends on the jury’s ability to weigh the evidence and the defendant’s opportunity to challenge the evidence.” Armstead, 342 Md. at 87, 673 A.2d at 245. It is enough, the majority posits, that the petitioner has the right to raise, and present to the jury at trial, his concerns about defects in the laboratory testing procedures utilized. That will enable the jury to determine, as it must, the weight to be given to those defects, it concludes. Id.
The right to call and cross examine witnesses is not, as the majority would have it, an exhaustive list of procedural due process entitlements. Phillips v. Venker, 316 Md. 212, 218, 557 A.2d 1338, 1341 (1989) (“ ‘ ‘due process’ unlike some legal rules, is not a technical conception with fixed content unrelated to time, place, and circumstances’ ... (citation omitted), Mather it is ‘flexible and calls for such procedural protections as the particular situation demands.’ ”) (quoting Morrissey v. Brewer, 408 U.S. 471, 481, 92 S.Ct. 2593, 2600, 33 L.Ed.2d 484 (1972)). In addition to calling and cross-examining witnesses, other procedural safeguards may include the right to a pretrial hearing and the right to judicial review. Goldberg v. *98Kelly, 397 U.S. 254, 261, 90 S.Ct. 1011, 1017, 25 L.Ed.2d 287, 295 (1970) (“ ‘Under all the circumstances, we hold that due process requires an adequate hearing ... and the fact that there is a later constitutionally fair proceeding does not alter the result.’ ”) (quoting Kelly v. Wyman, 294 F.Supp. 893, 901 (1968)). Boddie v. Connecticut, 401 U.S. 371, 378, 91 S.Ct. 780, 786, 28 L.Ed.2d 113, 119 (1971) (“The formality and procedural requisites for the hearing can vary, depending upon the importance of the interests involved.... ”).6
In the case sub judice, in my opinion, the petitioner was entitled not only to cross examine the State’s witnesses, to produce his own witnesses, i.e. to present a balanced version of the facts from his perspective, but he also had the right to a pre-trial evidentiary hearing to determine the admissibility of the State’s proffered evidence.
The rules of procedure govern the admissibility of evidence and provide protection against due process infringements. See Venker, 316 Md. at 222, 557 A.2d at 1343 (1989); State v. Rusk, 289 Md. 230, 240, 424 A.2d 720, 725 (1981); Tichnell v. State, 290 Md. 43, 57, 427 A.2d 991, 998 (1981) (referencing “the protective purposes of the rules of evidence in criminal trials.”). One such rule is Rule 5-702, which provides:
Expert testimony may be admitted, in the form of an opinion or otherwise, if the court determines that the testimony will assist the trier of fact to understand the evidence or to determine a fact in issue. In making that determination, the court shall determine (1) whether the witness is qualified as an expert by knowledge, skill, experience, train*99ing or education, (2) the appropriateness of the expert testimony on the particular subject, and (3) whether a sufficient factual basis exists to support the expert testimony.
(Emphasis added).
Section 10-915, speaks to a threshold or preliminary matter, the acceptance in the relevant scientific community of DNA profile analysis evidence. Having determined that matter in favor of the proponent of the evidence, such evidence generally is admissible. DNA profile evidence is not exempt from other admissibility prerequisites, prescribed by applicable rules of evidence, however, including relevance and such other considerations as may be prompted by specific challenges to its admissibility and reliability in the case in which it is offered. Reed, 283 Md. at 389, 391 A.2d at 372; Daubert, 509 U.S. at 596, 113 S.Ct. at 2798, 125 L.Ed.2d at 484.
Underlying Rule 5-702 is the premise that evidence that will be of assistance to the fact finder is relevant and, thus, is admissible. Simmons v. State, 313 Md. 33, 43, 542 A.2d 1258, 1263 (1988) (“The critical determination is whether the jury will be aided by the opinion.” (citation omitted)); State v. Allewalt, 308 Md. 89, 101, 517 A.2d 741, 747 (1986) (citing Consolidated Mechanical Contractors Inc. v. Ball, 263 Md. 328, 338, 283 A.2d 154, 159 (1971); Reed, 283 Md. at 389, 391 A.2d at 372.). In this case, the general acceptance of the DNA profile analysis technique notwithstanding, DNA profile analysis evidence is admissible only if it was obtained from accurately followed laboratory testing procedures. This is true because, if the proper procedures were not followed, the relevance of that evidence cannot be assured. And that lack of foundation, i.e. relevance, affects the admissibility of the evidence, since no sufficient factual basis will have been shown to support the expert opinion, as Rule 5-702 requires.
Whether accurate procedures were followed in conducting DNA profile analysis is critical to the factual basis for the expert’s opinion. Indeed, if the tests, on which the expert relies, were not accurately performed, it may not be assumed *100that the results obtained were accurate. Unless the facts, upon which the expert renders an opinion, i.e., the comparison of the defendant’s DNA to the evidentiary DNA, are reliable, the expert’s opinion simply cannot be admitted.
Rule 5-702 addresses an issue different from that considered by this Court in Reed. It is not directly concerned with the theory underlying a particular scientific technique or procedure, it relates only to the reliability and probativeness of specific evidence offered in a particular case. The Committee note to Rule 5-702 makes this clear: it states that the rule is not intended to overrule Frye-Reed principles; rather, the required scientific foundation for the admission of novel scientific techniques or principles is left to development by case law. Rule 5-702 is, thus, in a real sense, a codification of the precautionary recognition in Reed, that testimony based on a scientific technique is admissible only when found to be generally accepted in the relevant scientific community and the court has determined it to be otherwise admissible. Reed, 283 Md. at 389, 391 A.2d at 372.
The majority makes no mention of Rule 5-702 in its analysis. Instead, it interprets § 10-915 as broadly prohibiting a trial judge’s exercise of discretion to exclude DNA evidence, even when individualized errors have been committed in the course of gathering and compiling that evidence. Thus, the majority, presumes that “§ 10-915 has eliminated some of the trial court’s gatekeeping responsibilities with regard to DNA evidence....” Armstead, 342 Md. at 62, 673 A.2d at 233.
Because Rule 5-702 permits a trial court to exclude expert testimony for which it has determined no adequate foundation has been provided, it most assuredly imposes on the court a gatekeeping responsibility. I read the majority opinion as stripping the trial court of that responsibility when the proffered evidence offered is DNA evidence. To the extent that this is the majority’s intention, it renders per se admissible virtually any evidence an expert may proffer as DNA profile analysis. By so doing, the majority fails to recognize the *101difference between the preliminary determination of the general acceptance of DNA profile analysis evidence to prove identity, which is § 10-915’s sole function, and its admissibility in a specific case.
To illustrate the important distinction between the threshold issue—general acceptance in the scientific community of proffered evidence—and the narrower, more specific issue of the admissibility, as reliable, of particular evidence in a particular case, it is only necessary to consider what happens when a particular exception to the hearsay rule, e.g., excited utterances, see, Rule 5-803(b)(2), is raised as the basis for the admission of a proffered statement. Clearly, a statement offered as an excited utterance is admissible, but only if its proponent is able to lay the proper foundation, i.e., prove that it is what it is characterized as being. See Md.Rule 5-803(b)(2). So, too, in this case. The State proffered DNA profile analysis evidence, which, it says, tends to prove the identity of the perpetrator of the crime on trial. Section 10-915 requires the admission of that evidence, except when the court determines that it is irrelevant to the issues in the case, as the majority specifically recognizes, or finds that accurate testing procedures were not followed, see NRC Report at 6-4; or pursuant to Rule 5-702, the court concludes that the necessary factual predicate for the expert’s opinion has not been shown.
This Court in Reed, supra, recognized the distinction between the threshold issue of the reliability of a scientific technique and the determination a trial judge is required to make pursuant to Rule 5-702—whether particular facts will assist the jury in resolving a particular case:
The question of the reliability of a scientific technique or process is unlike the question, for example, of the helpfulness of particular expert testimony to the trier of facts in a specific case. The answer to the question about the reliability of a scientific technique or process does not vary according to the circumstances of each case. It is therefore inappropriate to view this threshold question of reliability as a matter within each trial judge’s individual discretion.
*102Reed, 283 Md. at 381, 391 A.2d at 367 (emphasis added). The use of the phrase “threshold question of reliability” indicates that this determination is preliminary in nature and is not dispositive with respect to whether particular evidence is admissible. The reliability of the specific laboratory procedures used and the results obtained, albeit bearing on and related to the threshold issue, is, as we have seen, firmly committed to the sound discretion of the trial court.
To be sure, the legislature can, as it has done, via § 10-915, pre-determine that a scientific technique is generally accepted in the relevant scientific community, thus, avoiding the need for judicial decision on a case-by-case basis. It cannot predetermine, however, that the tests performed pursuant to that technique, or the results obtained, are rehable and, thus, admissible in a particular case. As we observed in Reed, such a determination will depend on a case by case assessment. Id. See also Jackson v. State, 92 Md.App. 304, 323, 608 A.2d 782, 791 (1992); Polk v. State, 48 Md.App. 382, 391-92, 427 A.2d 1041, 1047 (1981). DNA profile analysis evidence simply is not per se admissible; its admissibility, in a particular case to prove identity, is case and fact specific. Proof that the DNA analysis offered in a particular trial is reliable is a prerequisite to its admissibility.
C.
The Petitioner, relying on Rule 5-403, also contends that, as a matter of statutory construction, § 10-915 notwithstanding, the trial court was required to balance the probative value of the evidence against its prejudicial effect before admitting the DNA profile.
Unlike Rule 5-702, which pertains only to expert evidence, Rule 5-403 has a broader reach. It provides:
Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.
*103It is applicable to all evidence determined to be relevant. By its terms, the court is required to balance the probative value of such evidence against its prejudicial effect. In other words, the admissibility of even relevant evidence depends upon that evidence being more probative than prejudicial. Holman v. Kelly Catering Inc., 334 Md. 480, 495, 639 A.2d 701, 708 (1994) citing, Hunt v. State, 312 Md. 494, 504, 540 A.2d 1125, 1130 (1988); Daubert, 509 U.S. at 595, 113 S.Ct. at 2797-98, 125 L.Ed.2d at 484 (“[A] judge assessing a proffer of expert scientific testimony under Rule 702 should also be mindful of other applicable rules.... Rule 403 permits the exclusion of relevant evidence ‘if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury....”’). Unless § 10-915 provides otherwise, DNA profile evidence must meet this test.
The majority asserts, “By enacting Section 10-915 and thereby eliminating the need for the Frye-Reed hearings, the General Assembly legislatively determined that the probative value of DNA outweighs any prejudicial effect.” Armstead, 342 Md. at 61, 673 A.2d at 232. It concludes that § 10-915 has “eliminated the discretion of the trial court to weigh probative value against prejudicial impact.” Id. at 62, 673 A.2d at 233. There is nothing, however, in § 10-915 or in its legislative history to support this assertion.
The probative value/prejudicial effect balance is dependent upon the particular facts and circumstances of a given case. See Jackson v. State, 340 Md. 705, 717, 668 A.2d 8, 14 (1995). It cannot be pre-determined or pre-ordained even by Legislative enactment, without infringing due process. This is so because determining the probative value of DNA profile evidence entails a fact specific review of the accuracy of the laboratory testing procedures used and the reliability of the results produced. The shadow banding, the size of the match windows, and the different statistical conclusions drawn by the FBI, as compared to those reached by Cellmark, despite the fact that they were purportedly using the same methodologies, bear on the probative value of the proffered evidence. All *104implicate and are relevant to whether the testing procedures were accurately and reliably performed, which, in turn, bears on the accuracy and reliability of the results produced. Another relevant factor in the evaluation of the probative value and prejudicial impact of the proffered DNA evidence is Cellmark’s laboratory error rate.
That there is an inherent prejudice in the use of scientific evidence must also be considered. Given its esoteric and usually complex nature, there always is the danger that an expert presenting scientific proof will “assume a posture of mystic infallibility in the eyes of a jury.” Reed, 283 Md. at 386, 391 A.2d at 370 (quoting United States v. Addison, 498 F.2d 741, 744 (D.C.Cir.1974)). This danger is increased when the “proof’ consists of statistical analysis, “based on the scientific principle that every human being has unique characteristics ... having an aura of infallibility,” Commonwealth v. Curnin, 409 Mass. 218, 565 N.E.2d 440, 441 (1991), which produces a result expressed in terms of infinitesimal probabilities. Id. See also Houser, 490 N.W.2d at 183-84. The complexity of DNA evidence, the unfamiliarity that most lay jurors have with respect to the subject and the likelihood that it will be perceived by such jurors as conclusive on the ultimate issue of identity has caused one court to observe:
We cannot reasonably ask the average juror to decide such arcane questions as whether genetic substructuring and linkage disequilibrium preclude use of the Hardy-Weinberg equation and the product rule, when we ourselves have struggled to grasp these concepts. The result would be unpredictable. The juror would simply skip to the bottom line—the only aspect of the process that is readily understood—and look at the ultimate expression of match probability, without competently accessing the reliability of the process by which the laboratory got to the bottom line.
People v. Barney, 8 Cal.App.4th 798, 10 Cal.Rptr.2d 731, 742 (1992). Other courts have expressed the fear “that the testimony unduly encourages the trier of fact, in its determination of whether the State has proved guilt beyond a reasonable doubt, to focus solely upon a numerical conclusion and to *105disregard the weight of other evidence,” Perry, 586 So.2d at 254, thus, equating the probability of a random match, which is the focus of DNA profile analysis, with the probability of guilt. State v. Boyd, 331 N.W.2d 480, 483 (Minn.1983). The court, in Boyd, considering the admissibility of a statistical probability calculation, for the purposes of demonstrating the likelihood of a random match in the paternity context, cautioned,
Testimony expressing opinions or conclusions in terms of statistical probabilities can make the uncertain seem all but proven, and suggest, by qualification, satisfaction of the requirement that guilt be established “beyond a reasonable doubt.”
(quoting State v. Carlson, 267 N.W.2d 170, 176 (Minn.1978)). See also Lewontin & Hartl, Population Genetics in Forensic DNA Typing, 254 Science 1745, 1749 (1991), in which the following observations were made:
[None of the statistical methods] take into account the probability of a false match through laboratory artifact or error. The rate of false positives defines a practical lower bound on the probability of a match, and probability estimates based on population data that are smaller than the false-positive rate should be disregarded. Hence, probability estimates like 1 in 738,000,000,000,000, however they are calculated, are terribly misleading because the rate of laboratory error is not taken into account.
Id. (Emphasis added).
Another issue affecting the potential prejudice of DNA profile analysis evidence involves the debate which began in 1992, when the NRC Report proposed the use of the ceiling principle in lieu of the product rule. See NRC Report at S-11-S-14. See also, Lander, E.S. & Budowle, B., “DNA Fingerprinting Dispute Laid to Rest,” 371 Nature 735 (1994), in which two debatants, one a proponent of the ceiling principle and the other a proponent of the product rule, while conceding that their conclusion represented merely their “unanimous opinion”, declared that the DNA fingerprinting controversy *106was over. But see Allan Sincox, Marijane Hemza—Placek, “Challenging the Admissibility of DNA Testing,” 83 Illinois Bar Journal, 170 April 1995, indicating that the LanderBudowle reconciliation has by no means eliminated or resolved the issue.7 Thus, controversy remains as to whether the results obtained by use of the product rule are generally accepted, see State v. Bible, 175 Ariz. 549, 858 P.2d 1152, 1188-89 (1993); State v. Cauthron, 120 Wash.2d 879, 846 P.2d 502, 514 (1993); Barney, 10 Cal.Rptr.2d at 744; United States v. Porter, 618 A.2d 629, 640 (D.C.App.1992); Commonwealth v. Lanigan, 413 Mass. 154, 596 N.E.2d 311, 315-16 (1992); State v. Vandebogart, 136 N.H. 365, 616 A.2d 483, 494 (1992), or reliable.8
*107II.
The petitioner argues, I think correctly, that statistical probability evidence is not rendered admissible by § 10-915, which only addresses the admissibility of the “raw” evidence of a DNA match. Accordingly, since the trial court should have, but did not, conduct an evidentiary healing to determine *108the reliability and admissibility of the statistical probability evidence, I would reverse on this basis also.
Section 10-915 does not endorse or validate any specific methodology, i.e., the product rule or the ceiling principle, by which the probabilities of a random match are to be computed. Consequently, the petitioner is also correct—before the results of calculations based on any such methodology may be admitted into evidence, the methodology must meet the Frye-Reed standard of general acceptance in the relevant scientific community.
Determining the applicability and scope of § 10-915 is a matter of statutory construction, the object of which is to discern and effectuate the Legislature’s intent. Baltimore v. Cassidy, 338 Md. 88, 93, 656 A.2d 757, 760 (1995). The source of legislative intent ordinarily is the language of the statute itself. Harris v. State, 331 Md. 137, 145, 626 A.2d 946, 950 (1993). “In the interest of completeness, ..., we may look at the purpose of the statute and compare the result obtained by use of its plain language with that which results when the purpose for the statute is taken into account,” id. at 146, 626 A.2d at 950; “however, the statute must be interpreted reasonably, avoiding an interpretation that is illogical or incompatible -with common sense.” D & Y, Inc. v. Winston, 320 Md. 534, 538, 578 A.2d 1177, 1179 (1990); Blandon v. State, 304 Md. 316, 319, 498 A.2d 1195, 1196 (1985); Erwin & Shafer, Inc. v. Pabst Brewing Co., 304 Md. 302, 315, 498 A.2d 1188, 1194 (1985).
Section 10-915(b) expressly provides that DNA profile evidence is admissible “to prove or disprove the identity of any person.” In addition, however, the statute provides that, before such evidence is admissible several discovery and notice requirements must be met. “The party seeking to introduce the evidence of DNA profile” is required to provide written notice of that intention at least 45 days before any criminal proceedings. § 10—915(b)(1). Under § 10-915(b)(2)(v), the proponent of DNA profile evidence must submit to the other side “[a] statement setting forth the allele frequency and *109genotype data for the appropriate data base utilized.” This requirement is triggered by a written request from the opponent of the evidence. The majority maintains that this single reference to a statement of allele frequency and genotype data evidences the Legislature’s intention that statistical probability evidence be admissible as DNA profile analysis evidence.
It is well settled that simply because evidence is discoverable does not mean that it is admissible. Patrick v. State, 329 Md. 24, 30, 36, 617 A.2d 215, 218, 221 (1992). Indeed, the test for discoverability is quite different from the test for admissibility. See Md.Rule 2-402(a) which, as relevant, provides:
It is not ground for objection that the information sought is already known to or otherwise obtainable by the party seeking discovery or to the claim or defense of any other party. It is not ground for objection that the information sought appears reasonably calculated to lead to the discovery of admissible evidence.
It seems obvious that the disclosure requirement was included in § 10-915 in order to ensure that the party against whom the proffered DNA evidence is produced has access to information helpful, or necessary, to challenge the accuracy of the laboratory testing procedures used and the reliability of the results produced. See generally Sommers v. Wilson Bldg. & Loan Ass’n, 270 Md. 397, 311 A.2d 776 (1973). Had the General Assembly intended another purpose—that the statement of allele frequency and genotype data be admissible as DNA profile evidence—it could have and, I submit, would have clearly so provided. The Legislature certainly knows how to do so. Section 10-915(b)(2)(v) does not prescribe the method to be utilized in determining the statistical probability of a “match” between the evidentiary DNA and that of the defendant. This is further evidence that the statement of allele frequency and genotype data is not intended routinely to be admitted along with other DNA “match” evidence. It can not be assumed, as the majority seems to do, that the Legislature intended that any and all statistical methodologies purporting to determine the probability of a random match be per se admissible.
*110That a DNA profile analysis, using the restriction fragment length polymorphism process, results in a “match” does not necessarily mean that the evidentiary DNA and the defendant’s DNA sample came from the same person. It may mean only that two persons, including the one from whom the sample was taken, have the same allele at the locus probed by a particular restriction enzyme. The likelihood of that occurrence can be estimated statistically by computing the probability that someone chosen at random will have the same allele at the same locus as the person whose sample DNA is being tested. NRC Report at 2-10. This is done by estimating the frequency with which the subject allele occurs in the general population. Id.
With this in mind, the majority argues that statistical probability evidence is necessary to the jury’s understanding of the DNA profile evidence. To interpret § 10-915 otherwise, it maintains, “would provide juries with DNA evidence that they could not evaluate in a logical manner.” Armstead, 342 Md. at 79, 673 A.2d at 241. To be sure, that conclusion has been reached by some courts that have considered the matter. See e.g. Lanigan, 596 N.E.2d at 314. Other cases have reached the opposite result. See e.g. Com. v. Crews, 536 Pa. 508, 640 A.2d 395, 403 (1994); State v. Kim, 398 N.W.2d 544, 548-49 (Minn.1987). See also Houser, 490 N.W.2d at 183; Curnin, 565 N.E.2d at 442-45; Boyd, 331 N.W.2d at 482-83; Perry, 586 So.2d at 254. In Crews, the court admitted “raw” DNA evidence, but excluded statistical probability estimates, reasoning, “The factual evidence of the physical testing of the DNA samples and the matching alleles even without statistical conclusions, tended to make appellant’s presence more likely than it would have been without the evidence, and was therefore relevant.” Id. 640 A.2d at 402. In Kim, the court also admitted “raw” DNA evidence, but excluded proffered statistical evidence on the grounds that if the expert were permitted to express an opinion as to the source of the DNA sample at issue, “a jury mil naturally convert [the statistical probability estimate] into an inclusion percentage.” Id. at 548. I find these cases more persuasive. I also find it significant that § 10-915 does not establish a threshold statistical probability *111level, below which such evidence is inadmissible. Including such a provision in a statute, in addition to evidencing an intention that probability evidence be admissible, would also establish criteria for measuring the reliability of that evidence. See § 5-1029 of the Md.Family Law Code Ann. (1984, 1991 Repl.Vol.).9 Its absence, in my opinion, greatly undermines the majority’s assertion that random match statistics are necessary to understanding DNA profile evidence.
In any event, the statute is anything but crystal clear; it is at the very least ambiguous on the question of its breadth. In such cases, it is well settled that the rule of lenity applies and that the statute must be construed in the light most favorable to the defendant.
Even if the majority were correct, that the statistical probability analysis is a necessary part of the DNA profile analysis evidence, and I do not concede that it is, the admissibility of that evidence remains subject to the requirements of Md. Rules 5-702 and 5-403. In regard to the former, there are several issues which must be considered: (1) whether the product rule is a statistical methodology that is generally accepted in the relevant scientific community; (2) whether the reference data base which it utilizes is an “appropriate data base,” as § 10-915(b)(2)(v) requires; and (3) whether it fulfills its purported purpose of accurately determining the probability of a random match. In answering the last question, the Cellmark .07% laboratory error rate must be considered.
*112Balancing the probative value of the product rule principle against its prejudicial effect, involves the issue of its reliability, ie., whether the data base utilized is an appropriate one and whether the relevant laboratory error rate is included in the calculation. Furthermore, the extent to which the jury may be misled, or confused, to the prejudice of the defendant, by being informed of three different, yet unrelated, statistics concerning the odds of a random match must also be considered, as must the jury’s inclination to use the product rule calculations to determine the likelihood of the defendant’s guilt or innocence. Boyd, 331 N.W.2d at 483 (court explained that the potential prejudice against which the probative value of DNA profile evidence must be weighed, derives from the “real danger that the jury will use the evidence as a measure of the probability of the defendant’s guilt or innocence, and that the evidence will thereby undermine the presumption of innocence, erode the values served by the reasonable doubt standard, and dehumanize our system of justice.” (citations omitted)).
I respectfully dissent. In my opinion, the petitioner is entitled to a hearing to consider the admissibility of the DNA profile evidence, followed by a new trial.

. Frye v. United States, 293 F. 1013 (D.C.Cir.1923) and Reed v. State, 283 Md. 374, 391 A.2d 364 (1978). Frye established the general acceptance test for the admissibility of new scientific evidence. Id. at 1014. This Court adopted the Frye Test in Reed. See 283 Md. at 389, 391 A.2d at 372. In Daubert v. Merrell Dow Pharmaceuticals Inc., 509 U.S. 579, 586, 113 S.Ct. 2786, 2793, 125 L.Ed.2d 469, 479 (1993), the Supreme Court addressed the viability of the Frye test as a rule of evidence, concluding that, in the federal courts, it was superseded by the adoption of the Federal Rules of Evidence, in particular Rule 702, which provides:
If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge skill, experience, training or education, may testify thereto in the form of an opinion or otherwise.
The Court construed the rule as rendering all relevant expert evidence admissible if it will assist the trier of fact. Id. at 591, 113 S.Ct. at 2795, 125 L.Ed.2d at 480. The Court explained:
Nothing in the text of Rule [702] establishes “general acceptance” as an absolute prerequisite to admissibility.... [T]he court ordinarily should consider the known or potential rate of error ..., and the existence and maintenance of standards controlling the technique’s operation.
Id. at 588, 594, 113 S.Ct. at 2794, 2797, 125 L.Ed.2d at 480, 483. (citations omitted).
The holding in Daubert indicates that there is an appreciable difference between general acceptance, as determined by the Frye-Reed standard, and admissibility under the Federal Rules of Evidence.


. The petitioner concedes that the scientific principles underlying DNA profile analysis are generally reliable. He argues, however, that he should have been permitted to conduct what he terms an “inverse Frye-Reed ” hearing to address new developments in, and new assessments of, the statistical probability methodology in use when Maryland Code (1974, 1989 Repl.Vol.1992 Cum.Supp.) § 10-915 of the Courts and Judicial Proceedings Article was enacted. Developments in the labora*90tory testing procedures, he avers, indicate that the probabilities obtained by the product rule method are not reliable and, indeed, that the methodology itself is no longer generally accepted in the relevant scientific community, if it ever was. This, he concludes, renders the results in this case unreliable.


. Maryland Code (1984, 1995 Repl.Vol.) § 10-915 of the Courts and Judicial Proceedings Article provides, in its entirety:
(a) Definitions—
(1) In this section the following words have the meanings indicated.
(2) "Deoxyribonucleic acid (DNA)” means the molecules in an all cellular forms that contain genetic information in a patterned chemical structure of each individual.
(3) "DNA profile” means an analysis that utilizes the restriction fragment length polymorphism analysis of DNA resulting in the identification of an individual’s patterned chemical structure of genetic information.
(b) Purposes.—In any criminal proceeding, the evidence of DNA profile is admissible to prove or disprove the identity of any person, if the party seeking to introduce the evidence of DNA profile:
(1) Notifies in writing the other party or parties by mail at least 45 days before any criminal proceeding; and
(2) Provides, if requested in writing, the other party or parties at least 30 days before any criminal proceeding with:
(i) Duplicates of the actual autoradiographs generated;
(ii) The laboratory protocols and procedures;
(iii) The identification of each probe utilized;
(iv) A statement describing the methodology of measuring a fragment size and match criteria; and
(v) A statement setting forth the allele frequency and genotype data for the appropriate data base utilized.


. Homozygous means a person has two copies of the same allele for a particular gene. G. Beadle & M. Beadle, the Language of Life 54-66 (1966).


. Heterozygous means a person has two different alleles or forms of a particular gene. Id.


. Procedural due process in the administrative context may be satisfied by affording less than would be required in a criminal context, see Maryland State Police v. Zeigler, 330 Md. 540, 557-58, 625 A.2d 914, 922 (1993), and "administrative agencies are not generally bound by the technical common-law rules of evidence....” Montgomery County v. National Capital Realty Corp., 267 Md. 364, 297 A.2d 675, 681 (1972). Md. Dep’t of Human Resources v. Bo Peep Day Nursery, 317 Md. 573, 565 A.2d 1015 (1989), an administrative law case, upon which the majority heavily relies to determine the due process implications of the reliability of scientific evidence, Armstead, 342 Md. at 86, 673 A.2d at 244, is not analogous.


. "In a recent article from Nature magazine, Bruce Budowle of the FBI and Eric Lander of MIT declared that there was no longer any controversy over population genetics issues. In response, 26 geneticists and statisticians sent a letter to Nature disagreeing with Lander and Budowle. Nature refused to publish it, in part because of the large number of authors.” “Challenging the Admissibility of DNA Testing ”, 83 Illinois Bar Journal at 176 n. 29. The portion of the letter most relevant to our discussion reads,
Two of the most significant areas of controversy are the effect of population structure on match probabilities (including the broad question of applying appropriate population genetic and statistical principles to forensic DNA analysis), and the essential role of laboratory error in the proper presentation of evidence. These issues are not, as Lander and Budowle assert, “purely academic.” Rather, we who have expertise in population genetics and statistics, believe that these issues affect the very validity and reliability of the methods assessed from the witness stand.... We would all like to end the DNA "wars”, but this will not come about by two soldiers declaring an armistice while the bullets continue to fly. The new NRC committee, created largely at the request of the FBI, has an opportunity to clarify or reaffirm the many important recommendations of the first NRC committee. This committee can also address—one hopes with more specificity—those areas of DNA typing that remain controversial.


. In 1992, one year after House Bill 1150 was adopted by the General Assembly, the National Research Council Report, which the majority cites extensively throughout its opinion, made the following observations regarding statistical probability analysis, in general and the product rule method, in particular:
What is the probability that such a match would have occurred between the suspect and a person drawn at random from the same *107population as the suspect? Answering that question requires calculation of the frequency in the population of each of the gene variants (alleles) that have been found, and the calculation requires a data bank where one can find the frequency of each allele in the population. On the basis of some assumptions, so-called Hardy-Weinberg rations can be calculated.... Interpreting a DNA typing analysis requires a valid scientific method for estimating the probability that a random person by chance matches the forensic sample at the sites of DNA variation examined.... A standard way to estimate frequency is to count occurrences in a random sample of the appropriate population and then use classical statistical formulas to place upper and lower confidence limits on the estimate.... Such estimates produced by straightforward counting have the virtue that they do not depend on theoretical assumptions, but simply on the samples having been randomly drawn from the appropriate population.... In contrast, population frequencies often quoted for DNA typing analyses are based not on actual counting, but on theoretical models based on the principles of population genetics. Each matching allele is assumed to provide statistically independent evidence, and the frequencies of the individual alleles are multiplied together to calculate a frequency of the complete DNA pattern. Although a databank might contain only 500 people, multiplying the frequencies of enough separate events might result in an estimated frequency of their all occurring in a given person of 1 in a billion. Of course, the scientific validity of the multiplication rule [product rule] depends on whether the events (i.e., the matches at each allele) are actually statistically independent.... /TJhere is not a sufficient body of empirical data on which to base a claim that such frequency calculations are reliable or valid.... The multiplication rule has been routinely applied to blood-group frequencies in the forensic setting. However, that situation is substantially different ... and does not appear to lead to the risk of extrapolating beyond the available data for conventional markers. But highly polymorphic DNA max-kers exceed the informative power of protein markers and so multiplication of their estimated frequencies leads to estimates that are far less than the reciprocal of the size of the databanks, i.e., 1/N, N being the number of entries in the databank____ The key question underlying the use of the multiplication rule—i.e., whether actual populations have significant substructure for the loci used for forensic typing—has provoked considerable debate among population geneticists.
Id. at 2-9-2-11. (Emphasis added).


. Section 5-1029 provides:
(e) Laboratory report as evidence.—
(1) Subject to the provisions of paragraph (3) of this subsection, the laboratory report of the blood or genetic test shall be received in evidence if:
(i) definite exclusion is established; or
(ii) the testing is sufficiently extensive to exclude 97.3% of alleged fathers who are not biological fathers, and the statistical probability of the alleged father’s paternity is at least 97.3%